Citation Nr: 0104904	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-06 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) which 
continued a 40 percent disability evaluation for the 
veteran's service connected lumbosacral strain and denied 
service connection for a bilateral leg disorder.  The veteran 
has been represented throughout this appeal by the American 
Legion.  


REMAND

In reviewing the record, the Board notes that while the 
veteran's claims were pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A). 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The VCAA also imposes on VA certain notice duties.  
Specifically, these notification duties include notifying the 
claimant if his or her application for benefits is 
incomplete, notifying the claimant of what evidence is 
necessary to substantiate the claim and indicating whether 
the VA will attempt to obtain this evidence or if the 
claimant should obtain it, and, finally, if VA is unable to 
obtain this evidence, informing the claimant that the 
evidence could not be obtained, providing a brief explanation 
of the efforts made to obtain the evidence, and describing 
further action to be taken with respect to the claim.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's.  Additionally, the Board notes that the veteran's 
service-connected lumbosacral strain is rated 40 percent 
disabling, which is the maximum rating possible under Codes 
5292, 5295.  The evidence of record indicates that lumbar 
disc pathology has also been diagnosed.  On July 1998 VA 
orthopedic examination, the diagnoses included a mild 
herniation of the disc at L4-L5, left.  On June 1993 magnetic 
resonance imaging, mild disc bulging at several levels was 
noted.  Also, the veteran has reported neurological symptoms 
such as complaints of numbness in his lower extremities which 
may be indicative of disc pathology.  The Board observes that 
under Code 5293, the veteran potentially could be entitled to 
a rating in excess of 40 percent if he had lumbar disc 
pathology which was service-connected.  Further, the Board 
notes that on July 1998 VA orthopedic examination, the 
examiner did not opine whether the veteran had separate 
bilateral leg disorders.  

The Board also observes that the veteran has continued to 
receive private and VA treatment for his service-connected 
lumbar spine disorder, as well as for leg complaints, 
subsequent to the most recent, July 1998, VA orthopedic 
examination. Treatment records subsequent to October 1999 
have not been requested or incorporated in the record.  At 
the November 2000 hearing before a member of the Board, the 
veteran reported that he received VA treatment approximately 
every six months.  He also stated that his back disorder was 
worsening.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in assigning a disability evaluation, 
the VA must consider the effects of the disability upon 
ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet.App. 202 (1995); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 
(1995). When the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992). 

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should ask the veteran to 
provide information as to the medical 
facilities where he received treatment 
for low back or leg disorders from 
October 1999 to the present.  The RO 
should obtain complete clinical records 
from all sources identified. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the present nature and severity 
of his service-connected lumbar spine 
disorder, whether he has a bilateral leg 
disorder, and, if so, its likely 
etiology.  All indicated tests and 
studies should be accomplished.  The 
examiner(s) should specifically express 
an opinion as to whether the veteran has 
lumbar disc disease and, if so, whether 
it is related to the service connected 
lumbosacral strain.  The examiner should 
also indicate whether the veteran has a 
bilateral leg disorder and, if so, 
whether it is related to his service 
connected low back disorder.  Regarding 
the claim for an increased rating, the 
examiner should indicate, in degrees, the 
extent to which there is any limitation 
of motion of the lumbar spine to include 
the active and passive ranges of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
Normal motion capabilities should also be 
specified.  All neurological/disc disease 
symptoms must be described in detail.  
The examiner must provide complete 
rationale for any opinion given.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

4.  The RO must ensure that the requested 
development is completed.  The RO should 
also ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000).  

5.  Then the RO should review the 
veteran's claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


